


110 HR 7271 IH: For the relief of Alyssa Chaconis.
U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		2d Session
		H. R. 7271
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2008
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Alyssa Chaconis.
	
	
		1.Waiver of time limitation for
			 filing for compensation for vaccine-related injury
			(a)Waiver of time
			 limitationThe time
			 limitation set forth in section 2116(a)(2) of the Public Health Service Act (42
			 U.S.C. 300aa–16(a)(2)) does not apply to the petition for compensation filed
			 under section 2111 of that Act (42 U.S.C. 300aa–11) on behalf of Alyssa
			 Chaconis of Manchester, New Jersey, on March 5, 1998, for injuries received as
			 a result of a vaccine administered on November 10, 1994.
			(b)Effect on
			 petition filedThe petition
			 described in subsection (a) shall be reinstated, and the filing date of the
			 petition shall be deemed to be the date of enactment of this Act.
			
